Case 1:16-bk-10101         Doc 61     Filed 01/21/21 Entered 01/21/21 16:11:58                 Desc Main
                                      Document Page 1 of 3


                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION DIVISION


IN RE:                                                       CASE NO. 16-10101
                                                             CHAPTER 13
DIANE LOUISE KINDT
                                                             JUDGE BETH A. BUCHANAN

         DEBTOR                                              NOTICE OF FINAL CURE PAYMENT


Pursuant to Federal Rule of Bankruptcy Procedure 3002.1(f), the Chapter 13 Trustee, Margaret A. Burks
files this Notice of Final Cure Payment. The amount required to cure the default in the claim listed
below has been paid in full.

Name of Creditor: SN SERVICING CORPORATION



Final Cure Amount

Court   Account                                  Claim               Claim               Amount
Claim # Number                                   Asserted            Allowed             Paid

   12     4614                                   $7,721.80           $7,721.80           $7,721.80

Total Amount Paid by Trustee                                                             $7,721.80


Monthly Ongoing Mortgage Payment

Mortgage is Paid:

 X Through the Chapter 13 Conduit                           Direct by the Debtor



Within 21 days of the service of the Notice of Final Cure Payment, the creditor MUST file and serve a
Statement as a supplement to the holder’s proof of claim on the Debtor, Debtor's Counsel and the
Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating 1) whether it agrees that the Debtor
has paid in full the amount required to cure the default on the claim; and 2) whether the Debtor is
otherwise current on all payments consistent with 11 U.S.C. § 1322(b)(5).

The statement shall itemize the required cure or post-petition amounts, if any, that the holder contends
remain unpaid as of the date of the statement. The statement shall be filed as a supplement to the
holder’s proof of claim and is not subject to Rule 3001(f). Failure to notify may result in sanctions.

See attached Memorandum detailing post-petition payments if case is a Conduit.
Case 1:16-bk-10101         Doc 61     Filed 01/21/21 Entered 01/21/21 16:11:58                Desc Main
                                      Document Page 2 of 3


                                                                                     CASE NO. 16-10101


                                     CERTIFICATE OF SERVICE

    I hereby certify that a copy of the foregoing Notice of Final Cure Payment was served electronically
on the date of filing through the court’s ECF System on all ECF participants registered in this case at the
email address registered with the court and

    by first class mail on January 21, 2021 addressed to:

DIANE LOUISE KINDT, 2670 HAVERKNOLL DRIVE, CINCINNATI, OH 45231


SN SERVICING CORPORATION, 323 5TH STREET, EUREKA, CA 95501


                                                            /s/ MARGARET A BURKS, TRUSTEE
                                                                MARGARET A BURKS, TRUSTEE
                                                                CHAPTER 13 TRUSTEE
                                                                600 VINE, SUITE 2200
                                                                CINCINNATI, OH 45202
Case 1:16-bk-10101        Doc 61     Filed 01/21/21 Entered 01/21/21 16:11:58                Desc Main
                                     Document Page 3 of 3


     CHAPTER 13 TRUSTEE'S MEMORANDUM REGARDING NOTICE OF FINAL CURE

   In addition to paying the pre-petition mortgage arrearage claim(s) totaling $7,721.80 to SN Servicing
Corporation, the Trustee also paid post-petition payments as follows:


     $871.58 for the months of FEBRUARY 2016-JANUARY 2017 subtotaling $10,458.96;


     $871.32 for the months of FEBRUARY 2017-JANUARY 2018 subtotaling $10,455.84;


     $884.35 for the months of FEBRUARY 2018 - MAY 2019 subtotaling $14,149.60;


     $1,002.98 for the months of JUNE 2019- MAY 2020 subtotaling $12,035.76;


     $891.88 for the months of JUNE 2020 - JANUARY 2021 subtotaling $7,135.04.

   Debtor(s) must resume the regular mortgage payment beginning with the February 2021 mortgage
payment.
